PER CURIAM.
We affirm the trial court’s order ratifying the report and recommendations holding appellant in contempt for non-payment of child support.
Appellant first complains that the trial court faded to afford him an indigency hearing for the appointment of counsel. However, this was a civil proceeding for which appellant was not entitled to appointed counsel. See Pompey v. Cochran, 685 So.2d 1007, 1013 (Fla. 4th DCA 1997). In addition, we do not find that the order was deficient as to the necessary findings or the requisite evidence to support those findings. Finally, we find that the trial court did not err in refusing to give appellant credit against his support obligation for payments made directly to the children or third parties as the same were not made in substantial compliance with the court’s support order. See Friend v. Friend, 543 So.2d 408, 408 (Fla. 4th DCA 1989).
DELL, WARNER and KLEIN, JJ., concur.